Citation Nr: 0120400	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  94-45 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of 
septoplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1986 to May 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  

The veteran initially claimed service connection for a sinus 
condition in May 1992.  After review of the evidence of 
record, service connection was denied for "sinusitis, P.O. 
septoplasty" by rating decision in June 1993.  The veteran 
disagreed, initiated and perfected this appeal.  After a 
personal hearing in March 1994, the hearing officer granted 
service connection for sinusitis which was implemented in a 
July 1994 rating action; a rating action that also confirmed 
the denial of service connection for residuals of 
septoplasty.  

This case was previously before the Board in September 1997, 
when it was remanded for additional development.  At that 
time, the issue of service connection for a left knee 
disorder was also in appellate status; however, service 
connection has since been granted for that disability and 
that issue is now moot.  The only issue properly before the 
Board at this time is that shown on the title page.  

The Board notes that the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contained extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this regard, a review of the claims folder shows 
that all pertinent medical records identified by the veteran 
have been obtained and when added to the existing record are 
sufficient to properly decide the veteran's claim.  The 
veteran has also been advised by the RO of the bases for the 
denial of her claim and thus, the kind of medical evidence 
needed to support her claim.  However, over the course of the 
appeal period, the veteran has not provided any specifics 
with respect to the nature of the residual disability that 
she attributes to the service surgeries.  Most recently, 
pursuant to the Board's remand in September 1997, she was 
again asked by the RO for specific information with respect 
to the nature of the claimed disability, but failed to 
respond to the RO's request.  Further, the veteran has never 
indicated that there is any existing medical evidence or 
opinion to support her current claim for service connection 
based on the service surgeries.  

Upon review of the evidence, the Board is satisfied that all 
necessary evidence has been received and has been adequately 
developed for an equitable disposition of the veteran's 
appeal.  Since the record shows no indication of any need for 
additional evidentiary or procedural development to comply 
with the newly enacted provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 
2001), the case does not fall within the purview of Karnas 
and is ready for Board review at this time.  


FINDING OF FACT

The veteran underwent surgeries in March and October 1987 
while in service to remedy a left nasal septum deviation with 
external deformity that existed prior to service entrance; 
there is no showing of any increase in the underlying 
condition as a result of the service surgeries or other 
service incident.  


CONCLUSION OF LAW

Residuals of septoplasties were not incurred in or aggravated 
by active service.  38 U.S.C.A §§ 1110, 1131(West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. 
§ 3.306(b) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has made no specific contentions with respect to 
the present issue.  At her hearing on appeal in March 1994, 
she reported that she had broken her nose when she was a 
youngster.  She also reported that she had had three 
surgeries for sinusitis while in service.  

Service medical records show that in March 1987 the veteran 
underwent a septorhinoplasty.  The medical history indicates 
the veteran originally suffered trauma to her nose at age 9.  
The physical examination prior to the surgery was reported as 
normal except for a nasal septal deviation to the left and an 
external deformity with slight deviation to the right and 
excessively large nasal tip.  On admission to the hospital, 
the diagnosis was nasal septal deviation and external 
deformity.  Postoperatively, there was movement of her nose 
with subsequent recurrent deformity and complaints of left 
nasal obstruction.  

When seen in October 1987, the diagnosis was again nasal 
deformity and the veteran underwent a revision 
septorhinoplasty.  Service medical records following the 
October 1987 surgery show good recovery with no 
complications.  Subsequent service medical records show no 
increase in disability resulting from the two remedial 
service surgeries.  A third surgery performed in service in 
July 1989 was endoscopic sinus surgery and was the only 
service surgery performed specifically for her sinusitis.  
Postservice medical records also fail to show the presence of 
any significant residual disability resulting from the 
remedial service surgeries and the veteran has not identified 
any residuals or resultant disability. 

During the course of the appellate process, the appellant has 
associated all of her service surgeries with her sinusitis.  
In so doing, she has failed to associate any resultant 
disability to the two remedial surgeries she underwent in 
1987 despite being provided ample opportunity to do so.  As 
noted above, the third service surgery was for sinusitis for 
which service connection has already been granted.  


Criteria

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991);  38 
C.F.R. §§ 3.304, 3.306(b) (2000).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b) (2000).  

Analysis

The medical evidence of record clearly shows that the two 
surgeries performed in service in 1987 were to correct the 
veteran's preexisting septal deviation and external nasal 
deformity, which dated back to her childhood.  Thus, these 
service surgeries were clearly ameliorative in nature.  The 
record also shows that the veteran has neither contended nor 
argued otherwise.  Thus, based on § 3.306(b), any award of 
service connection herein must rest on a finding that the 
underlying injury that was the subject of the service 
surgeries was otherwise aggravated during service.  

The service medical records show that a rhinoplasty was 
performed in March 1987 and that in October 1987 a 
septoplasty was performed to correct the earlier surgery.  
The totality of the medical evidence of record fails to show 
the presence of any increase in disability or significant 
residuals resulting from the 1987 service surgeries that 
could serve as the basis for a grant of service connection.  
There is no indication in the service or postservice medical 
records that there was any unusual effects of the service 
surgeries or that there was any increase in the severity of 
the underlying condition as a result of service.  The record 
also shows that the veteran has failed to specifically 
identify the residual disability for which she seeks service 
connection and such is not otherwise shown in the record.  

In this regard, at the time of the Board's 1997 remand, it 
was not clear what residuals of septoplasty were being 
claimed by the veteran.  The Board noted that she had made no 
specific contentions regarding the issue of entitlement to 
service connection for residuals of septoplasty.  Thus, 
pursuant to this Board's remand, the veteran was asked in 
early 2000 to identify the residual disability for which she 
sought service connection and any treatment therefore.  Once 
the claimed disability had been identified, she was to be 
scheduled for a VA examination for confirmation of its 
presence.  However, the veteran failed to timely respond to 
the RO's February 2000 request for this information and thus 
there was no identifiable disability that would warrant 
further VA examination.  While an examination was not 
conducted on remand, it was a conditional examination that 
was to be scheduled when the claimed disability was 
identified by the veteran.  Since the veteran never alleged a 
specific disability, there was no basis for scheduling 
further examination.  Thus, the failure to conduct a 
conditional examination on remand, when, as in this case, the 
condition is not met does not represent a violation of 
Stegall v. West, 11 Vet. App. 268 (1998).  

Since the evidentiary record clearly shows that the veteran's 
two 1987 surgeries were ameliorative in nature for a 
condition that preexisted service and since the condition is 
not shown to have been otherwise aggravated by service, 
service connection is not warranted in this case and the 
claim must be denied.  38 C.F.R. 
§ 3.306 (b).  


ORDER

Service connection for residuals of septoplasty is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

